Name: EEC: Council Decision on a programme of action in matters of common commercial policy
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  management;  cooperation policy;  international trade
 Date Published: 1962-10-05

 Avis juridique important|31962D1005(01)EEC: Council Decision on a programme of action in matters of common commercial policy Official Journal 090 , 05/10/1962 P. 2353 - 2357 Danish special edition: Series I Chapter 1959-1962 P. 0239 English special edition: Series I Chapter 1959-1962 P. 0269 COUNCIL DECISION on a programme of action in matters of common commercial policy THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community, and in particular Article 111 (1) and (3) thereof; Having regard to the Council Decisions of 9 October 1961 (Official Journal of the European Communities, 4 November 1961, Vol. 4, No 71, pp. 1273-1275); Having regard to the proposal from the Commission; Whereas certain procedures to achieve uniformity in the commercial policies of Member States in relation to third countries should be laid down forthwith; HAS ADOPTED THIS DECISION:Article 1 The programme of action in matters of common commercial policy set out in the Annex to this Decision, in particular the objectives set out therein and the procedures laid down for their attainment, is hereby approved. Article 2 This Decision is addressed to the Member States.Done at Brussels, 25 September 1962. For the Council The President E. COLOMBOANNEXPROGRAMME OF ACTION IN MATTERS OF COMMON COMMERCIAL POLICY Standardisation of the import and export rules of Member States governing trade with third countries A. Standardisation of import rules The following are the objectives to be attained by standardising import rules: 1. The achievement of as high a level of uniformity as possible as regards liberalisation lists in relation to third countries (Article 111 (5)); 2. The achievement of uniformity in quota policies (Article 111 (1) and Article 113); 3. The achievement of uniformity in trade protection measures properly so-called (anti-dumping and countervailing duties) (Article 111 (1) and Article 113). 1. The achievement of uniformity as regards liberalisation lists in relation to member countries of GATT and to third countries whose external trade is regulated in accordance with the principles of the GATT OBJECTIVE The objective to be attained is the complete liberalisation on the basis of the rules laid down in the GATT of imports originating in member countries of GATT. This liberalisation may be extended to third countries whose external trade is regulated in accordance with the principles of the GATT. PROCEDURE During the transitional period, Member States must standardise their lists currently in force by geographical region and by product in such a way as to secure as high a level of uniformity as possible (Article 111 (5)). When it is satisfied that a sufficient degree of uniformity has been achieved, the Council, acting on a proposal from the Commission and in accordance with the procedure laid down in Article 111 (1) and (3), will have a common list of liberalised products compiled. As regards subsequent amendments to that list, the procedure shall be that laid down in the Treaty of Rome for the common commercial policy. Standardisation by geographical region shall, without prejudice to decisions taken by GATT, be carried out by means of the following measures: (a) Abolition of discrimination as regards the treatment applied to member countries of the former OEEC on the one hand and to dollar-area countries on the other, in so far as such discrimination still exists in certain Member States; (b) Extension to the other member countries of GATT of the standardised list applicable both to member countries of the former OEEC and to dollar-area countries, once the problem created by certain imports of "sensitive products" originating in countries with abnormally low production costs has been solved. Standardisation by product shall be carried out by means of the following measures: (a) For industrial products : the extension to all member countries of GATT of the liberalisation achieved between Member States in pursuance of the Decision of the Representatives of the Member States meeting in Council on 12 May 1960 (Official Journal of the European Communities, 12 September 1960, Vol. 3, No 58, pp. 1217-1219), with the exception for the time being of the "sensitive products" mentioned in subparagraph (b) above; (b) For agricultural products : liberalisation in conjunction with the introduction of the common agricultural policy, and in accordance with the procedures provided for thereunder. The common list shall be compiled on the basis of:- a comparison between the liberalisation lists in force in the various Member States in relation to member countries of GATT and to third countries whose external trade is regulated in accordance with the principles of the GATT; - an analysis of the reasons put forward by each Member State in support of quotas. These tasks shall be carried out by the Commission in co-operation with the Member States. Priority shall be given to consideration of the question of products already liberalised in three of the four customs areas of the EEC. Account shall be taken of the provisions of Article 111 (5) and of the procedures provided for in that paragraph. 2. The achievement of uniformity in quota policies in relation to non-member countries of GATT whose external trade is not regulated in accordance with the principles of the GATT Quota systems for non-member countries of GATT whose external trade is not regulated in accordance with the principles of the GATT and in relation to which no general liberalisation of imports can be effected will be progressively standardised (Article 111 (1) and Article 113). OBJECTIVE The objective to be attained during the transitional period is the progressive introduction of rules for trade based on uniform principles. At the end of the transitional period at the latest, common import rules will apply for all products imported from the above countries ; in particular, national quotas will be replaced, in accordance with the procedures laid down in Article 113, by quotas negotiated or established on proposals from the Commission. PROCEDURE During the transitional period, standardisation should proceed in such a way as to bring about harmonisation of the basic provisions laid down in bilateral agreements (including barter agreements), of the composition of the quota lists contained in such agreements, and of the liberalisation measures applied by certain Member States in order to facilitate the subsequent conclusion of Community agreements. The consultation procedure in respect of negotiations by Member States provided for in the Council Decision of 9 October 1961 (Official Journal of the European Communities, 4 November 1961, Vol. 4, No 71, pp. 1273-1274) shall form the first stage in this progressive co-ordination of the policies of Member States towards the countries concerned. The tasks to be carried out in order to facilitate harmonisation are the following: - the compilation of a schedule of the quotas and procedures applied by each Member State in relation to third countries; - a comparison of the lists of quotas contained in bilateral agreements with a view to the adoption of uniform terminology wherever possible for the products shown in those lists; - the compilation of a schedule of products liberalised autonomously by certain Member States or for which an open licence system is applied in other Member States, and an examination of the possibilities open to each Member State for arriving at a common liberalisation list; - a study of the economic, financial and other considerations which governed the compilation of quota lists in the individual Member States and a definition of the lines along which the pattern of trade should be harmonised in order that a common policy may be worked out for all products covered by trade with those countries; - the establishment of national quotas after consultation in accordance with a procedure to be laid down by the Council acting on a proposal from the Commission in pursuance of Article 111. 3. The achievement of uniformity in trade protection measures OBJECTIVE After the transitional period has ended, the common commercial policy must be based on uniform principles in regard to measures to protect trade such as those to be taken in case of dumping and subsidies (Article 113). Harmonisation of these measures must be achieved progressively under Article 111 (1) over the transitional period. PROCEDURE This harmonisation will be effected at two levels: (a) Adoption by Member States of laws or regulations which are based on uniform principles and will thus allow the desired harmonisation to be attained; (b) Co-ordination of measures taken pursuant to legislation by the Member States: - consultation will take place in all cases in accordance with the procedure laid down in the Council Decision of 9 October 1961; - from a date to be fixed by the Council acting on a proposal from the Commission, Community measures will be introduced. B. Standardisation of export rules After the transitional period has ended, export policy must likewise be based on uniform principles (Article 113). In order to attain this objective, Member States must in particular progressively harmonise the systems whereby they grant aid for exports to third countries (Article 112), and those measures currently in force which restrict exports to such countries. 1. Harmonisation of systems of aid for exports to third countries OBJECTIVE The objective to be attained is the harmonisation of systems of aid granted by Member States for exports to third countries. In such harmonisation the following three principles must be observed: (a) Obligations undertaken by Member States within the framework of other international organisations, in particular GATT, will remain in force (Article 112 (1)); (b) Systems of aid for exports to third countries must be harmonised to the extent necessary to ensure that competition between undertakings of the Community is not distorted (Article 112 (1)); (c) Such drawback of customs duties or repayment of indirect taxation as is allowed when goods are exported to third countries does not come within the term "system of aid" in so far as such drawback or repayment does not exceed the amount imposed, directly or indirectly, on the products exported (Article 112 (2)). PROCEDURE During the transitional period, the following tasks will be carried out: (a) The Commission, in co-operation with the Member States, will compile a schedule of the systems of aid for exports in force in the Member States; (b) On the basis of this schedule and as provided in Article 112, all measures of aid, whether direct or indirect, for exports to third countries granted by Member States will be harmonised. To this end, the economic and other considerations which governed the introduction of measures of aid in the individual Member States will be examined, and guidelines for harmonisation of the structure of systems of aid and of the procedure for applying such aid will be worked out. Such harmonisation will follow the direction considered most appropriate, account being taken of the economic situation, of the external trade requirements of the EEC, and of the policies of third countries. Particular account is to be taken of the fact that as regards certain agricultural products the granting of export refunds is part of the common agricultural policy. 2. Progressive abolition of restrictions on international trade (Article 110) in pursuance of a uniform export policy (Article 113) OBJECTIVE As result of the abolition of restrictions on exports between Member States, which was achieved by the end of the first stage (Article 34), it is necessary that the Member States simultaneously standardise their rules governing exports to third countries, in order to prevent any deflection of trade which might occur in the absence of common rules. The aim is to secure as high a level of uniformity as possible as regards measures for the liberalisation of exports to third countries (Articles 110, 111 and 113). PROCEDURE The standardisation of export rules will be effected as follows: (a) Extension of liberalisation to all third countries, except in respect of products (other than those covered by Articles 36 and 223) over which real difficulties might arise within the Community; (b) Introduction of a uniform export policy for these products based on: - voluntary restrictions ; or - the giving of undertakings not to re-export to third countries goods imported by one Member State from another Member State ; or - the establishment of harmonised quotas, or of a Community quota, for exports to third countries. The measures envisaged in subparagraphs (a) and (b) will be the subject of recommendations by the Commission under Article 115 (1) or of Council decisions taken on a proposal from the Commission under Articles 111 or 113. The consultation procedure introduced by the Council Decision of 9 October 1961 will apply to any measure amending the rules governing exports to third countries currently in force in any of the Member States. C. Expansion of trade on external markets The programme of action set out in the preceding sections is concerned with the achievement of uniformity in import and export policies properly so-called. It should be supplemented as regards the expansion of trade in these countries and the promotion of sales to third countries of goods from Community countries. National efforts in this field should be progressively harmonised. To this end, it will be necessary in particular: - to develop co-operation between commercial counsellors; - to promote co-operation between public or semi-public bodies specialising in external trade matters; - to examine under what conditions action within the Community might be encouraged. The Commission is invited to submit proposals on these matters to the Council. D. Provisions relating to agricultural products While it is acknowledged that the co-ordination and harmonisation of import and export rules, including trade protection measures in respect of agricultural products, will come within the purview of the common commercial policy provided for in Articles 110 to 115, the present programme of action will not apply to such co-ordination and harmonisation in so far as any special arrangements or procedures are laid down under the common agricultural policy at present being worked out.